
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.2


SEVENTH AMENDMENT AND CONSENT TO SECOND AMENDED
AND RESTATED CREDIT AGREEMENT

        THIS SEVENTH AMENDMENT AND CONSENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT, dated as of July 27, 2004 (this "Amendment"), to the Second Amended
and Restated Credit Agreement, dated as of September 30, 2003 (as amended,
supplemented or otherwise modified from time to time, the "Credit Agreement"),
by and among General Electric Capital Corporation, as Agent and Lender
("Agent"), Inverness Medical Innovations, Inc. ("Innovations"), Wampole
Laboratories, Inc. and Inverness Medical (UK) Holdings Limited, as borrowers
("Borrowers"), the other Credit Parties signatory thereto, Merrill Lynch
Capital, a division of Merrill Lynch Business Financial Services Inc., as
documentation agent, co-syndication agent and lender, UBS Securities LLC, as
co-syndication agent, and the lenders signatory thereto from time to time
(collectively, the "Lenders").

WITNESSETH

        WHEREAS, Borrowers have notified Agent that Borrowers, IVC
Industries, Inc., a Delaware corporation ("IVC"), and Hall Laboratories Ltd., an
entity organized under the laws of Yukon, Canada ("Hall") desire that (i) IVC
become a US Credit Party to the Credit Agreement and to cease being an Excluded
US Subsidiary, and (ii) Hall become a European Credit Party to the Credit
Agreement and to cease being an Excluded European Subsidiary;

        WHEREAS, IVC is party to a Trust Indenture by and among New Jersey
Economic Development Authority and First Fidelity Bank, National Association,
New Jersey, Trustee (the "Bond Trustee") relating to $5,600,000 in aggregate
original principal amount of New Jersey Economic Development (Composite Issue)
1991 Series F Bonds (the "Bonds"), as well as certain related loan and
reimbursement agreements which prohibit IVC from incurring additional
indebtedness or refinancing existing indebtedness;

        WHEREAS, Borrowers and IVC desire to either defease or redeem all the
outstanding Bonds in accordance with the terms and conditions of the Bonds,
thereby extinguishing the restrictive covenants regarding indebtedness relating
thereto (collectively, the "Bond Satisfaction");

        WHEREAS, Borrowers have publicly disclosed that they intend to establish
manufacturing and distribution operations in China during the third quarter of
2004 in order to significantly reduce costs (the "China Operations"), and
accordingly Inverness Medical, Inc. has recently entered into a Processing Trade
Agreement with a Chinese manufacturer, Shanghai Hua Guan Biochip Co., Ltd (the
"Trade Agreement"), the first of potentially several Chinese partners; and

        WHEREAS, Borrowers have determined that for tax purposes it will be
beneficial to form a private limited company in the Republic of Ireland ("Trade
Newco") for the purpose of conducting the China Operations;

        WHEREAS, Agent and Requisite Lenders or all Lenders, as applicable, have
agreed to amend the Credit Agreement in the manner, and on the terms and
conditions, provided for herein; and

        WHEREAS, Agent and Requisite Lenders have agreed to extend the time
period for compliance with certain covenants set forth in the Sixth Amendment
and Consent to the Credit Agreement (the "Sixth Amendment"), in the manner, and
on the terms and conditions, provided for herein.

        NOW THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

        1.    Definitions.    Capitalized terms not otherwise defined herein
shall have the meanings ascribed to them in the Credit Agreement.

--------------------------------------------------------------------------------




        2.    Amendment to Credit Agreement as of the Effective Date.    As of
the Effective Date, the Credit Agreement shall be amended as follows:

        (a)   The charts set forth under the second paragraph of clause (a) of
Section 1.5 are hereby deleted in their entirety and replaced with the
following:

If Total Leverage Ratio is:


--------------------------------------------------------------------------------

  Level of Applicable Margins:


--------------------------------------------------------------------------------

< 2.25   Level I < 2.75, but > 2.25   Level II < 4.00, but > 2.75   Level III >
4.00   Level IV

 
  Applicable Margins

--------------------------------------------------------------------------------

   
  Level I

--------------------------------------------------------------------------------

  Level II

--------------------------------------------------------------------------------

  Level III

--------------------------------------------------------------------------------

  Level IV

--------------------------------------------------------------------------------

  Applicable US Revolver Index Margin   1.50 % 1.75 % 2.00 % 2.50 % Applicable
US Revolver LIBOR Margin   2.75 % 3.00 % 3.25 % 3.75 % Applicable European
Revolver Index Margin   1.50 % 1.75 % 2.00 % 2.50 % Applicable European Revolver
LIBOR Margin   2.75 % 3.00 % 3.25 % 3.75 % Applicable US Term A Loan Index
Margin   2.00 % 2.50 % 2.75 % N/A   Applicable US Term A Loan LIBOR Margin  
3.25 % 3.75 % 4.00 % N/A   Applicable US Term B Loan Index Margin   2.50 % 3.00
% 3.25 % N/A   Applicable US Term B Loan LIBOR Margin   3.75 % 4.25 % 4.50 % N/A
  Applicable European Term Loan Index Margin   2.00 % 2.50 % 2.75 % N/A  
Applicable European Term Loan LIBOR Margin   3.25 % 3.75 % 4.00 % N/A  
Applicable L/C Margin   2.75 % 3.00 % 3.25 % 3.75 %

        The Applicable Margins will be at Level IV as of June 30, 2004 (it being
understood that as of such date the Term Loans have been repaid and the Term
Loan Commitment of each Lender has terminated).

        Commencing with the first day of the first calendar month that occurs
more than 5 days after delivery of Borrowers' quarterly Financial Statements to
Lenders for the Fiscal Quarter ending June 30, 2004, the Applicable L/C Margin,
the Applicable US Revolver Index Margin, the Applicable US Revolver LIBOR
Margin, the Applicable European Revolver Index Margin, the Applicable European
Revolver LIBOR Margin, the Applicable European Term Loan Index Margin, the
Applicable European Term Loan LIBOR Margin, the Applicable US Term A Loan Index
Margin and the Applicable US Term A Loan LIBOR Margin shall be adjusted (up or
down) prospectively on a quarterly basis as determined by Borrowers'
consolidated financial performance.

        (b)   Clause (b) of Section 6.1 is hereby deleted in its entirety and
replaced with the following:

"(b) except for (i) the formation of any Subsidiary or any acquisition of all of
the Stock of any Person (an "Acquisition Subsidiary") solely for the purpose of
consummating a Permitted Acquisition and provided that prior to the consummation
of any Permitted Acquisition such Acquisition Subsidiary (A) shall constitute an
Excluded US Subsidiary or Excluded European Subsidiary, as applicable, (and,
after consummation of such Permitted Acquisition, shall constitute a US Credit
Party or European Credit Party, as applicable) (B) shall hold no assets (other
than the greater of $10,000 and any minimum capital required by law), (C) shall
not conduct any business and (D) no Credit Party shall transfer any funds or
other assets to, such Acquisition Subsidiary other than capital contributions
permitted under the foregoing clause (B) and as necessary to consummate the
Permitted Acquisition, and (ii) the formation of Morpheus Acquisition Corp. and
Morpheus Acquisition LLC and the acquisition of assets in connection with the
Acquisition, form

2

--------------------------------------------------------------------------------






any Subsidiary or acquire all or substantially all of the assets or Stock of any
Person without the prior written consent of Requisite Lenders."

        (c)   The second clause (i) of Section 6.1 is hereby deleted in its
entirety and replaced with the following:

"(i) Agent shall receive at least 10 Business Days' prior written notice of such
proposed Permitted Acquisition, which notice shall include a reasonably detailed
description of such proposed Permitted Acquisition (Agent hereby agreeing to
provide copies of such notice to the Lenders promptly following receipt
thereof);"

        (d)   Clause (B) of Section 6.1(v) is hereby deleted in its entirety and
replaced with the following:

"(B) cash not to exceed $5,000,000 in the aggregate for any Permitted
Acquisition and not to exceed $15,000,000 in the aggregate for all Permitted
Acquisitions in any Fiscal Year."

        (e)   Clause (viii) of Section 6.1 is hereby deleted in its entirety and
replaced with the following:

"(viii) at or prior to the closing of any Permitted Acquisition, Agent will be
granted a first priority perfected Lien (subject to Permitted Encumbrances) in
all assets acquired pursuant thereto or in the assets and Stock of the Target
and any Acquisition Subsidiary, and each Credit Party, any Acquisition
Subsidiary and the Target shall have executed such documents and taken such
actions as may be required by Agent in connection therewith; provided, however,
that, the Agent may, in its sole discretion, elect to waive such condition with
respect to all or a portion of the assets of the Target or any Acquisition
Subsidiary to the extent that (A) any such Target or Acquisition Subsidiary is
formed outside of the United States and (B)(1) the grant of such first priority
perfected Lien, the execution of any such documents or the performance of any
such actions is prohibited by the law of the jurisdiction of formation of the
applicable Credit Party, any Acquisition Subsidiary or the Target, (2) the Agent
determines that, taking into consideration the costs associated therewith in
relation to the value or importance of such first priority perfected Lien, it is
not in the best interest of both the Lenders and the Credit Parties to grant
such Lien, or (3) the value of the assets or Stock with respect to any Permitted
Acquisition which shall be the subject of any waiver under this
Section 6.1(viii) is, in the aggregate, less than $3,000,000; provided, further,
that Agent may, at any time and from time to time elect, in its sole discretion,
to enforce the conditions that had been previously waived under this
Section 6.1(viii)."

        (f)    Clause (1) of Section 6.1(ix) is hereby deleted in its entirety
and replaced with the following:

"(1) a pro forma consolidated balance sheet, income statement and cash flow
statement of the Reporting Credit Parties (the "Acquisition Pro Forma"), based
on recent financial statements, which shall be complete and shall fairly present
in all material respects the assets, liabilities, financial condition and
results of operations of Innovations and its Subsidiaries in accordance with
GAAP consistently applied, but taking into account such Permitted Acquisition
and the funding of all Loans in connection therewith, and such Acquisition Pro
Forma shall reflect that on a pro forma basis, (A) no Event of Default has
occurred and is continuing or would result after giving effect to such Permitted
Acquisition, (B) US Borrower and European Borrower shall have aggregate US
Revolving Borrowing Availability and European Revolving Borrowing Availability
of at least $20 million, US Borrower shall have US Revolving Borrowing
Availability of at least $7 million and European Borrower shall have European
Revolving Borrowing Availability of at least $7 million, in each case, both
before and after giving effect to such Permitted Acquisition and (C) the
Reporting Credit Parties would have been in compliance with the financial
covenants set forth in Annex F for the four quarter period reflected in the
Compliance Certificate most recently

3

--------------------------------------------------------------------------------






delivered to Agent pursuant to Annex E prior to the consummation of such
Permitted Acquisition (after giving effect to such Permitted Acquisition and all
Loans funded in connection therewith as if made on the first day of such
period);"

        (g)   The first sentence of Section 6.18 is hereby deleted in its
entirety and replaced with the following:

"No Credit Party shall enter into any operating lease for Equipment or Real
Estate, if the aggregate of all operating lease payments payable in any year for
all Credit Parties on a consolidated basis would exceed $9,500,000 (or the
Equivalent Amount thereof)."

        (h)   The following definitions shall be added to Annex A of the Credit
Agreement and inserted in alphabetical order therein:

"Acquisition Subsidiary" has the meaning ascribed to it in Section 6.1(b).

"European Revolving Borrowing Availability" means as of any date of
determination the European Maximum Amount less the sum of the aggregate European
Revolving Loan and European Swing Line Loan then outstanding.

"IVC and Hall Joinder Date" means the date on which the Agent is satisfied that
all of the conditions set forth in Paragraph 10(b) of the Seventh Amendment to
the Credit Agreement have been satisfied in full."

"US Revolving Borrowing Availability" means as of any date of determination the
US Maximum Amount less the sum of the aggregate US Revolving Loan and US Swing
Line Loan then outstanding.

        (i)    The definition of "EBITDA" in Annex A of the Credit Agreement is
hereby deleted in its entirety and replaced with the following:

"EBITDA" means, with respect to any Person for any fiscal period, without
duplication, an amount equal to (a) consolidated net income of such Person for
such period determined in accordance with GAAP, minus (b) the sum of (i) income
tax credits, (ii) interest income, (iii) gain from extraordinary items for such
period, (iv) any aggregate net gain (but not any aggregate net loss) during such
period arising from the sale, exchange or other disposition of capital assets by
such Person (including any fixed assets, whether tangible or intangible, all
inventory sold in conjunction with the disposition of fixed assets and all
securities), and (v) any other non-cash gains that have been added in
determining consolidated net income, in each case to the extent included in the
calculation of consolidated net income of such Person for such period in
accordance with GAAP, but without duplication, plus (c) the sum of (i) any
provision for income taxes, (ii) Interest Expense, (iii) loss from extraordinary
items for such period, including all costs incurred in connection with a
proposed Subordinated Bond Issuance which is not successful, (iv) the amount of
non-cash charges (including depreciation and amortization) for such period to
the extent that a cash outlay is not reasonably foreseeable, (v) amortized debt
discount for such period, (vi) the amount of any deduction to consolidated net
income as the result of any grant to any members of the management of such
Person of any Stock, in each case to the extent included in the calculation of
consolidated net income of such Person for such period in accordance with GAAP,
but without duplication and (vii) without duplication of any amount included in
clause (c)(iv) above and with respect to the Fiscal Quarter ending June 30,
2004, $1,393,063.97, representing the write-off in such Fiscal Quarter of
certain accounts receivable owed by Scienta (f/k/a Drug Free Enterprises) to
certain of the Credit Parties. For purposes of this definition, the following
items shall be excluded in determining consolidated net income of a Person:
(1) the income (or deficit) of any other Person accrued prior to the date it
became a Subsidiary of, or was merged or consolidated into, such Person or any
of such Person's Subsidiaries; (2) the income (or deficit) of any other Person

4

--------------------------------------------------------------------------------






(other than a Subsidiary) in which such Person has an ownership interest, except
to the extent any such income has actually been received by such Person in the
form of cash dividends or distributions; (3) the undistributed earnings of any
Subsidiary of such Person to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any contractual obligation or requirement of law
applicable to such Subsidiary; (4) any restoration to income of any contingency
reserve, except to the extent that provision for such reserve was made in the
ordinary course of business in accordance with GAAP within such Financial
Covenant testing period; (5) any write-up of any asset; (6) any net gain from
the collection of the proceeds of life insurance policies; (7) any net gain or
loss arising from the acquisition of any securities, or the extinguishment,
under GAAP, of any Indebtedness, of such Person, (8) in the case of a successor
to such Person by consolidation or merger or as a transferee of its assets, any
earnings of such successor prior to such consolidation, merger or transfer of
assets, and (9) any deferred credit representing the excess of equity in any
Subsidiary of such Person at the date of acquisition of such Subsidiary over the
cost to such Person of the investment in such Subsidiary.

        (j)    Annex F of the Credit Agreement is amended and restated in its
entirety with Annex F attached hereto.

        3.    Sixth Amendment Covenants.    The Parties hereby covenant and
agree to satisfy the covenants set forth in Sections 3(a)(ii), (b), (c), (d),
(e), (l) and (n) of the Sixth Amendment on or before August 20, 2004. Any
failure to satisfy any such any such covenant on or before August 20, 2004 shall
constitute an immediate Event of Default.

        4.    Amendments to Credit Agreement as of the IVC and Hall Joinder
Date.    As of the IVC and Hall Joinder Date, the Credit Agreement shall be
amended as follows:

        (a)   Clause (iv) of Section 6.3(a) is hereby deleted in its entirety
and replaced with the following:

"(iv)(A) existing Indebtedness described in Disclosure Schedule (6.3) and
refinancings thereof or amendments or modifications thereto that do not have the
effect of increasing the principal amount thereof or changing the amortization
thereof (other than to extend the same), and that are otherwise on terms and
conditions no less favorable to any Credit Party, Agent or any Lender, as
determined by Agent in good faith, than the terms of the Indebtedness being
refinanced, amended or modified, and (B) Indebtedness secured solely by a Lien
on the IVC Mortgaged Property in an outstanding principal amount not exceeding
the lesser of (x) $6,000,000 and (y) the fair market value of the IVC Mortgaged
Property at the time of the incurrence of such Indebtedness, as determined by a
nationally recognized independent real property appraisal firm;"

        (b)   Clause (b) of Section 6.7 is hereby deleted in its entirety and
replaced with the following:

"(b) Liens (A) in existence on the date hereof and summarized on Disclosure
Schedule (6.7) securing Indebtedness described on Disclosure Schedule (6.3), and
permitted refinancings, extensions and renewals thereof, including extensions or
renewals of any such Liens; provided that the principal amount of the
Indebtedness so secured is not increased and the Lien does not attach to any
other property, and (B) on the IVC Mortgaged Property which secures Indebtedness
permitted under clause (iv)(B) of Section 6.3;

        (c)   Section 11.19 is hereby deleted in its entirety and replaced with
the following:

"11.19 Negative Pledge.    Each of Orgenics and Unipath Scandinavia AB hereby
covenant and agree with Agent and Lenders that such Person shall not (a) create,
incur, assume or permit to exist any Indebtedness other than (i) such
Indebtedness existing on the Closing Date listed on Disclosure
Schedule 11.19(a), provided that the aggregate combined amount of Indebtedness
of

5

--------------------------------------------------------------------------------






Orgenics does not exceed $1,000,000 (or the Equivalent Amount thereof) at any
time, and (ii) refinancings thereof or amendments or modifications thereto that
do not have the effect of increasing the principal amount thereof or changing
the amortization thereof (other than to extend the same) and that are otherwise
on terms and conditions no less favorable to such Person, as determined by Agent
in good faith, than the terms of the Indebtedness being refinanced, amended or
modified, or (b) create, incur, assume or permit to exist any Lien on or with
respect to any of its other properties or assets (whether now owned or hereafter
acquired) except for (i) Permitted Encumbrances; (ii) Liens in existence on the
date hereof and summarized on Disclosure Schedule 11.19(b) securing the
Indebtedness described on Disclosure Schedule 11.19(a) and (iii) permitted
refinancings, extension and renewals thereof, including extensions or renewals
of any such Liens; provided that the principal amount of the Indebtedness so
secured is not increased and the Lien does not attach to any other property."

        (d)   The definition of "Excluded European Subsidiaries" in Annex A of
the Credit Agreement is hereby deleted in its entirety and replaced with the
following:

"Excluded European Subsidiary" means collectively, (a) Unipath BV, an entity
organized under the laws of The Netherlands; (b) Unipath Management Company
Limited, a company organized under the laws of England and Wales; (c) Unipath
Scandinavia AB, an entity organized under the laws of Sweden; (d) Inverness
Medical Benelux Bvab, an entity organized under the laws of Belgium; and
(e) Orgenics and each of the Subsidiaries of Orgenics."

        (e)   The definition of "Excluded US Subsidiaries" in Annex A of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following:

"Excluded US Subsidiary" means SelfCare- PBM, LLC, a Delaware limited liability
company."

        (f)    The definition of "Reporting Credit Parties" in Annex A of the
Credit Agreement is hereby amended by deleting "(other than IVC Industries, Inc.
and its Subsidiaries)" in the second line thereof.

        (g)   The following definition shall be added to Annex A of the Credit
Agreement and inserted in alphabetical order therein:

"IVC Mortgaged Property" means the real property owned by IVC Industries, Inc.
and located at 500 Halls Mill Road, Freehold, New Jersey.

        5.    Consent to Bond Satisfaction.    Agent and Requisite Lenders agree
that the transfer of funds or other assets from any Credit Party to or for the
benefit of IVC, the proceeds of which are used solely to consummate the Bond
Satisfaction, shall not create a breach under Sections 6.2 or 6.14 of the Credit
Agreement (the "Consent"); provided, that the aggregate amount of all funds or
assets so transferred, then paid to IVC or the Bond Trustee for the purpose of
defeasing or redeeming the Bonds in accordance with the Bond Satisfaction by any
Credit Party shall not exceed $1,500,000; and provided, further, that upon the
transfer of such funds, IVC shall execute a promissory note in favor of the
Credit Party transferring such funds and such Credit Party shall pledge such
note to Agent.

6

--------------------------------------------------------------------------------



        6.    Consent to Formation and Operation of Trade Newco.    Agent and
Requisite Lenders agree that the formation of Trade Newco, the assignment of the
Trade Agreement to Trade Newco and the commencement of operations by Trade
Newco, including the transfer of funds or assets from any European Credit Party
to Trade Newco and the importation, exportation and sale of goods shall not
create a breach under Sections 6.1(b), 6.2, 6.3, or 6.8 of the Credit Agreement
(the "Consent"); provided, that (a) at all times, notwithstanding the provisions
of Section 6.1(a)(iv) of the Credit Agreement, Swissco shall own and control all
of the economic and voting rights associated with all of the outstanding capital
Stock of Trade Newco, (b) Trade Newco constitutes a European Credit Party,
(c) notwithstanding the provisions of Sections 6.2, 6.3(a) and 6.8(e) of the
Credit Agreement, the aggregate amount of all funds or assets paid or
transferred to Trade Newco shall not exceed $1,500,000, (d) upon the transfer of
such funds, Trade Newco shall execute a promissory note in favor of the Credit
Party transferring such funds and such Credit Party shall pledge such note to
Agent and (e) each of the following conditions is satisfied on or prior to
September 30, 2004; and provided, further, that the failure to comply with such
provisions within such timeframe (or any of the provisions in the foregoing
clauses (a) through (d)) shall constitute an immediate Event of Default:

        (i)    Joinder.    Agent shall have received a joinder agreement, in
form and substance satisfactory to Agent, duly executed by Trade Newco pursuant
to which, inter alia, Trade Newco joins the Credit Agreement and the other Loan
Documents as a European Credit Party.

        (ii)    Security Interest and Code Filings.    

        (A)  Trade Newco shall have granted a valid first priority perfected
security interest (subject to Permitted Encumbrances) in all of its assets to
secure the Obligations of the European Credit Parties and execute all documents
(including financing statements under the Code (or foreign equivalent) and other
applicable documents under the laws of any jurisdiction with respect to the
perfection of Liens in form and substance reasonably acceptable to Agent) as
Agent may request in order to perfect its security interest in such assets.

        (B)  Trade Newco shall provide copies of Code (or the foreign equivalent
thereof) search reports listing all effective financing statements (or
equivalent information) that name Trade Newco as debtor, together with copies of
such financing statements (or equivalent information), none of which shall cover
the assets of Trade Newco.

        (iii)    Pledge Amendment.    Agent shall have received a pledge
amendment, in form and substance satisfactory to Agent, pursuant to which
(i) Swissco pledges one hundred percent (100%) of the issued and outstanding
Stock of Trade Newco (the "Trade Newco Stock") to Agent, duly executed by an
authorized officer of Swissco. Agent shall have received original certificates
representing the Trade Newco Stock pledged by Swissco.

        (iv)    Cash Management.    Agent shall have received tri-party blocked
account agreements, in form and substance reasonably satisfactory to Agent, duly
executed and delivered by Trade Newco and each bank where Trade Newco has
established a deposit or disbursement account (other than payroll accounts), in
accordance with the requirements set forth in Section 1.8 and Annex C of the
Credit Agreement.

        (v)    Schedules.    Agent shall have received (x) updated Schedules
3.1, 3.2, 3.6, 3.8 and 3.19 to the Credit Agreement and (y) a revised
Exhibit A-1 updated to include Material Contracts, if any, to which Trade Newco
is a party, each in form and substance satisfactory to Agent.

        (vi)    Organizational Documents and Good Standing.    Agent shall have
received a copy of each of Trade Newco's (i) organizational documents and all
amendments thereto and (ii) good standing certificates or the foreign equivalent
and certificates of qualification to conduct business in each jurisdiction where
their respective ownership or lease of property or the conduct of its business

7

--------------------------------------------------------------------------------






requires such qualification, each dated a recent date and certified by the
applicable authorized Governmental Authority.

        (vii)    Bylaws and Resolutions.    Agent shall have received a copy of
(i) Trade Newco's bylaws (or foreign equivalent thereof) and all amendments
thereto, and (ii) resolutions of Trade Newco's board of directors approving and
authorizing the execution, delivery and performance of the Loan Documents to
which Trade Newco is, or will be a party and the transactions to be consummated
in connection therewith, each certified by an authorized officer of Trade Newco
as being in full force and effect without any modification or amendment.

        (viii)    Incumbency.    Agent shall have received a signature and
incumbency certificate of the officers of Trade Newco, certified by Trade
Newco's, as applicable, corporate secretary or an assistant secretary as being
true, accurate, correct and complete in all respects.

        (ix)    Opinion of Counsel.    Agent shall have received legal opinions
of counsel acceptable to Agent, including, without limitation, Irish counsel
(subject to customary qualifications) which shall provide that the Loan
Documents have been duly authorized, executed and delivered by, and are
enforceable against Trade Newco and containing such other opinions as Agent may
reasonably request, all in form and substance satisfactory to Agent.

        (x)    Appointment of Agent for Service of Process.    Agent shall have
received evidence that CT Corporation has been appointed as agent for service of
process for Trade Newco.

        7.    Representations and Warranties.    To induce Agent and Requisite
Lenders or all Lenders, as applicable, to enter into this Amendment, the Credit
Parties hereby, jointly and severally, represent and warrant that:

        (a)   The execution, delivery and performance by each Credit Party of
this Amendment and the performance of the Credit Agreement as amended by this
Amendment (the "Amended Credit Agreement") and the execution, delivery and
performance by IVC and Hall of any other Loan Documents to which it is or will
be a party and the creation of all Liens provided for therein: (i) are within
such Person's corporate, company or partnership power; (ii) have been (or will
be prior to execution thereof) duly authorized by all necessary corporate,
limited liability company or limited partnership action; (iii) do not contravene
any provision of such Person's charter, bylaws or equivalent constitutive
documents or partnership or operating agreement, as applicable; (iv) do not
violate any law or regulation, or any order or decree of any court or
Governmental Authority; (v) do not conflict with or result in the breach or
termination of, constitute a default under or accelerate or permit the
acceleration of any performance required by, any indenture, mortgage, deed of
trust, lease, agreement or other instrument to which such Person is a party or
by which such Person or any of its property is bound; (vi) do not result in the
creation or imposition of any Lien upon any of the property of such Person,
other than a Lien in favor of Agent; and (vii) do not require the consent or
approval of any Governmental Authority or any other Person except those which
will have been duly obtained, made or complied with prior to the Effective Date.

        (b)   This Amendment has been duly executed and delivered by or on
behalf of each of the Credit Parties.

        (c)   This Amendment constitutes a legal, valid and binding obligation
of each of the Credit Parties, enforceable against each of them in accordance
with its terms.

        (d)   No Default or Event of Default has occurred and is continuing
after giving effect to this Amendment.

        (e)   No action, claim or proceeding is now pending or, to the knowledge
of any Credit Party, threatened against such Credit Party, at law, in equity or
otherwise, before any court, board, commission, agency or instrumentality of any
foreign, federal, state, or local government or of any

8

--------------------------------------------------------------------------------






agency or subdivision thereof, or before any arbitrator or panel of arbitrators,
which (i) challenges any Credit Party's right or power to enter into or perform
any of its obligations under this Amendment or any other Loan Document to which
it is or will be, a party, or the validity or enforceability of this Amendment,
the Credit Agreement or any Loan Document or any action taken thereunder, or
(ii) has a reasonable risk of being determined adversely to any Credit Party and
that, if so determined, could reasonably be expected to have a Material Adverse
Effect after giving effect to this Amendment.

        (f)    The representations and warranties of the Credit Parties
contained in the Amended Credit Agreement and each other Loan Document shall,
after giving effect hereto) be true and correct on and as of (i) the date
hereof, and (ii) the Effective Date, in each case, with the same effect as if
such representations and warranties had been made on and as of such date, except
that any such representation or warranty which is expressly made only as of a
specified date need be true only as of such date.

        (g)   Set forth on Schedule 5(g) hereto is a true, correct and complete
(in all material respects) list by facility of the annual rental payments
required under each Real Estate lease to which any Credit Party is a party on
the date hereof and of each operating lease for Equipment, the aggregate annual
payments of which exceed $1,000,000, to which any Credit Party is a party on the
date hereof.

        8.    No Other Amendments/Waivers.    Except as expressly provided
herein, (a) the Credit Agreement shall be unmodified and shall continue to be in
full force and effect in accordance with its terms and (b) this Amendment shall
not be deemed a waiver of any term or condition of any Loan Document and shall
not be deemed to prejudice any right or rights which Agent or any Lender may now
have or may have in the future under or in connection with any Loan Document or
any of the instruments or agreements referred to therein, as the same may be
amended from time to time.

        9.    Outstanding Indebtedness; Waiver of Claims.    Each of Borrowers
and other Credit Parties hereby acknowledges and agrees that as of July 27,
2004, (a) there are no outstanding European Revolving Loans and (b) there are no
outstanding US Revolving Loans. Borrowers and each other Credit Party hereby
waives, releases, remises and forever discharges Agent, Lenders and each other
Indemnified Person from any and all claims, suits, actions, investigations,
proceedings or demands arising out of or in connection with the Credit Agreement
(collectively, "Claims"), whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute or common law of any kind
or character, known or unknown, which any Borrower or any other Credit Party
ever had, now has or might hereafter have against Agent or Lenders which
relates, directly or indirectly, to any acts or omissions of Agent, Lenders or
any other Indemnified Person on or prior to the Effective Date, provided, that
no Borrower nor any other Credit Party waives any Claim solely to the extent
such Claim relates to Agent's or any Lender's gross negligence or willful
misconduct.

        10.    Fees and Expenses    

        (a)    Amendment Fees.    To induce Agent and the Lenders to enter into
this Amendment, Borrowers hereby agree to pay Agent, for the ratable benefit of
the Lenders, an amendment fee in the amount of $125,000.00 in immediately
available funds, payable on the Effective Date (the "Amendment Fee").

        (b)    Expenses.    Borrowers hereby reconfirm their obligations
pursuant to Section 11.3 of the Credit Agreement to pay and reimburse Agent for
all reasonable costs and expenses (including, without limitation, reasonable
fees of counsel) incurred in connection with the negotiation, preparation,
execution and delivery of this Amendment and all other documents and instruments
delivered in connection herewith.

9

--------------------------------------------------------------------------------






        11.    Effectiveness.    

        (a)   Upon satisfaction in full in the judgment of Agent of each of the
following conditions, this Amendment shall be deemed effective as of June 30,
2004 (together with the date of effectiveness of Paragraph 4 (or each such date,
as applicable), the "Effective Date"):

        (i)    Amendment.    Agent shall have received four (4) original
signature pages to this Amendment, duly executed and delivered by Agent,
Requisite Lenders, and in the case of Section 2(a), all Lenders, and each of the
Credit Parties.

        (ii)    Payment of Fees and Expenses.    Borrowers shall have paid to
Agent all costs, fees and expenses owing in connection with this Amendment and
the other Loan Documents and due to Agent (including, without limitation, the
Amendment Fee and reasonable legal fees and expenses).

        (iii)    Representations and Warranties.    The representations and
warranties of or on behalf of each of the Credit Parties in this Amendment shall
be true and correct on and as of the date hereof and the Effective Date.

        (b)   The amendments set forth in Paragraph 4 hereof shall be effective
upon satisfaction in full in the judgment of Agent of each of the conditions set
forth in subsection (a) above and each of the following conditions set forth
below; provided, that the requirements set forth in subsection (b)(iii) and
(b)(iv) below shall not be required to be satisfied until the dates specified
therein; and provided, further, that failure to comply with such provisions
within such timeframes shall constitute an immediate Event of Default:

        (i)    Joinder.    Agent shall have received a joinder agreement, in
form and substance satisfactory to Agent, duly executed by (i) IVC pursuant to
which, inter alia, IVC joins the Credit Agreement and the other Loan Documents
as a US Credit Party, and (ii) Hall pursuant to which, inter alia, Hall joins
the Credit Agreement and the other Loan Documents as a European Credit Party.

        (ii)    Security Interest and Code Filings.    

        (A)  Each of IVC and Hall shall have granted a valid first priority
perfected security interest (subject to Permitted Encumbrances) in all of its
assets (other than, in the case of IVC, the IVC Mortgaged Property) to secure,
in the case of IVC, the Obligations of the Credit Parties, and, in the case of
Hall, the Obligations of the European Credit Parties and execute all documents
(including financing statements under the Code (or foreign equivalent) and other
applicable documents under the laws of any jurisdiction with respect to the
perfection of Liens in form and substance reasonably acceptable to Agent) as
Agent may request in order to perfect its security interest in such assets.

        (B)  Each of IVC and Hall shall provide copies of Code (or, in the case
of Hall, the foreign equivalent thereof) search reports (or, where not
available, such other equivalent information available and reasonably
satisfactory to Agent) listing all effective financing statements (or equivalent
information) that name IVC or Hall as debtor, together with copies of such
financing statements (or equivalent information), none of which shall cover the
assets of IVC or Hall (other than the IVC Mortgaged Property).

        (C)    Control Letters.    IVC shall provide Control Letters from
(A) all issuers of uncertificated securities and financial assets held by IVC,
(B) all securities intermediaries with respect to all securities accounts and
securities entitlements of IVC, and (C) all futures commission agents and
clearing houses with respect to all commodities contracts and commodities
accounts held by IVC.

10

--------------------------------------------------------------------------------



        (iii)    Waivers.    Within 60 days after the IVC and Hall Joinder Date,
Agent, on behalf of Lenders, shall have received landlord waivers and consents,
bailee letters and mortgagee agreements in form and substance reasonably
satisfactory to Agent, in respect of IVC and Hall, and in each case as required
pursuant to Section 5.9 of the Credit Agreement; provided, however, that in the
case of IVC, bailee letters shall not be required to be delivered in respect of
any location at which the value of the collateral owned by IVC and held at such
location does not exceed $50,000.00 in the aggregate at any one time.

        (iv)    Pledge Amendment.    Agent shall have received a pledge
amendment, in form and substance satisfactory to Agent, pursuant to which
(i) Innovations pledges one hundred percent (100%) of the issued and outstanding
Stock of IVC (the "IVC Stock") to Agent, duly executed by an authorized officer
of Innovations, and (ii) IVC pledges 66% of the issued and outstanding Stock of
Hall (the "Hall Stock"), duly executed by an authorized officer of IVC. Agent
shall have received original certificates representing the IVC Stock pledged by
Innovations and the Hall Stock pledged by IVC.

        (v)    Cash Management.    Within 60 days after the IVC and Hall Joinder
Date, Agent shall have received tri-party blocked account agreements, in form
and substance reasonably satisfactory to Agent, duly executed and delivered by
(i) IVC and each bank where IVC has established a deposit or disbursement
account (other than payroll accounts), and (ii) Hall and each bank where Hall
has established a deposit or disbursement account (other than payroll accounts),
in each case in accordance with the requirements set forth in Section 1.8 and
Annex C of the Credit Agreement.

        (vi)    Schedules.    Agent shall have received (x) updated Schedules
3.1, 3.2, 3.6, 3.7, 3.8, 3.15, 3.19 and 5.1 to the Credit Agreement and (y) a
revised Exhibit A-1 updated to include Material Contracts, if any, to which IVC
or Hall is a party, each in form and substance satisfactory to Agent.

        (vii)    Charter and Good Standing.    Agent shall have received a copy
of each of (i) IVC's and Hall's charter documents and all amendments thereto and
(ii) good standing certificates or the foreign equivalent and certificates of
qualification to conduct business in each jurisdiction where their respective
ownership or lease of property or the conduct of its business requires such
qualification, each dated a recent date and certified by the applicable
authorized Governmental Authority.

        (viii)    Bylaws and Resolutions.    Agent shall have received a copy of
(i) each of IVC's and Hall's bylaws (or foreign equivalent thereof) and all
amendments thereto, and (ii) resolutions of each of IVC's and Hall's board of
directors approving and authorizing the execution, delivery and performance of
the Loan Documents to which IVC or Hall is, or will be a party and the
transactions to be consummated in connection therewith, each certified by an
authorized officer of each of IVC and Hall as being in full force and effect
without any modification or amendment.

        (ix)    Incumbency.    Agent shall have received a signature and
incumbency certificate of the officers of each of IVC and Hall, certified by
IVC's or Hall's, as applicable, corporate secretary or an assistant secretary as
being true, accurate, correct and complete in all respects.

        (x)    Opinion of Counsel.    Agent shall have received legal opinions
of counsel acceptable to Agent (subject to customary qualifications) which shall
provide that the Loan Documents have been duly authorized, executed and
delivered by, and are enforceable against each of IVC and Hall and containing
such other opinions as Agent may reasonably request, all in form and substance
satisfactory to Agent.

11

--------------------------------------------------------------------------------






        (xi)    Payment of Congress Indebtedness; Bond Satisfaction.    IVC
shall provide evidence satisfactory to Agent that (i) all of its obligations to
Congress Financial Corporation under that certain Loan and Security Agreement,
dated as of October 16, 2000, between IVC and Congress Financial Corporation, as
amended, as well as all related financing documentation as in effect immediately
prior to the Effective Date, will be performed and paid in full and all Liens
upon any of the property of IVC or any other Credit Party in respect thereof
shall have terminated immediately upon such payment and (ii) the Bond
Satisfaction has been consummated.

        (xii)    Appointment of Agent for Service of Process.    Agent shall
have received evidence that CT Corporation has been appointed as agent for
service of process for each of IVC and Hall.

        (xiii)    Representations and Warranties.    The representations and
warranties of or on behalf of each of the Credit Parties in this Amendment shall
be true and correct on and as of the IVC and Hall Joinder Date.

        (c)   The Consent shall be effective on the earlier of the IVC and Hall
Joinder Date or the date on which Borrower transfers funds or other assets to
IVC or the Bond Trustee for the purpose of consummating the Bond Satisfaction
(the "Bond Satisfaction Date"). It shall constitute an immediate Event of
Default if the Bond Satisfaction Date precedes the IVC and Hall Joinder Date by
more than thirty (30) days.

        12.    GOVERNING LAW.    THIS AMENDMENT SHALL BE GOVERNED BY, AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

        13.    Counterparts.    This Amendment may be executed by the parties
hereto on any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.

12

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, this Amendment has been duly executed as of the date
first written above.

    BORROWERS
 
 
WAMPOLE LABORATORIES, LLC.
INVERNESS MEDICAL (UK) HOLDINGS LIMITED
 
 
By:
 
/s/  ANTHONY J. BERNARDO      

--------------------------------------------------------------------------------

Name: Anthony J. Bernardo
Title: Duly Authorized Signatory          


13

--------------------------------------------------------------------------------




 
 
AGENT AND LENDERS
 
 
GENERAL ELECTRIC CAPITAL CORPORATION,
as Agent and Lender
 
 
By:
 
/s/  ILLEGIBLE       

--------------------------------------------------------------------------------

Authorized Signatory
 
 
MERRILL LYNCH CAPITAL,
a division of Merrill Lynch Business Financial Services Inc., as Co-Syndication
Agent, Documentation Agent and Lender
 
 
By:
 
/s/  ILLEGIBLE       

--------------------------------------------------------------------------------

Duly Authorized Signatory
 
 
UBS SECURITIES LLC,
as Co-Syndication Agent
 
 
By:
 
/s/  DAVID A. JUGE, MANAGING DIRECTOR      

--------------------------------------------------------------------------------

Duly Authorized Signatory
 
 
By:
 
/s/  OLIVER O. TRUMBO II, DIRECTOR      

--------------------------------------------------------------------------------

Duly Authorized Signatory
 
 
UBS AG, CAYMAN ISLANDS BRANCH,
as a Lender
 
 
By:
 
/s/  WILFRED V. SAINT, DIRECTOR BANKING PRODUCTS SERVICES, US      

--------------------------------------------------------------------------------

Duly Authorized Signatory
 
 
By:
 
/s/  WINSLOWE OGBOURNE, ASSOCIATE DIRECTOR BANKING PRODUCTS SERVICES, US      

--------------------------------------------------------------------------------

Duly Authorized Signatory

14

--------------------------------------------------------------------------------



        The following Persons are signatories to this Amendment in their
capacity as Credit Parties and not as Borrowers.

    INVERNESS MEDICAL INNOVATIONS, INC.
INVERNESS MEDICAL, INC.
UNIPATH DIAGNOSTICS, INC.
UNIPATH ONLINE, INC.
OSTEX INTERNATIONAL, INC.
INVERNESS MEDICAL INTERNATIONAL HOLDING CORP.
INVERNESS MEDICAL INTERNATIONAL HOLDING CORP. II
UNIPATH LIMITED APPLIED BIOTECH, INC.
FOREFRONT DIAGNOSTICS, INC.
MORPHEUS ACQUISITION CORP.
MORPHEUS ACQUISITION LLC
INVERNESS MEDICAL CANADA INC.
MEDICALE INVERNESS CANADA INC.
INNOVATIONS RESEARCH LLC
ADVANTAGE DIAGNOSTICS CORPORATION
 
 
By:
 
/s/  ANTHONY J. BERNARDO      

--------------------------------------------------------------------------------

Name: Anthony J. Bernardo
Title: Duly Authorized Signatory
 
 
ORGENICS INTERNATIONAL HOLDINGS BV
INVERNESS MEDICAL SWITZERLAND LTD
LIAB. CO
UNIPATH DIAGNOSTICS GMBH
CAMBRIDGE DIAGNOSTICS IRELAND LIMITED
PREGYMED GMBH
SCANDINAVIAN MICRO BIODEVICES APS
SELFCARE TECHNOLOGY, INC.
VIVA DIAGNOSTIKA—DIAGNOSTISCHE PRODUKTE—GMBH
DMD, DIENSTLEISTUNGEN & VERTRIEB FUR MEDIZIN UND DIAGNOSTIK GMBH
 
 
By:
 
/s/  PAUL T. HEMPEL      

--------------------------------------------------------------------------------

Name: Paul T. Hempel
Title: Duly Authorized Signatory

15

--------------------------------------------------------------------------------



ANNEX F (Section 6.10)
to
CREDIT AGREEMENT

FINANCIAL COVENANTS

        The Reporting Credit Parties shall not breach or fail to comply with any
of the following financial covenants, each of which shall be calculated in
accordance with GAAP consistently applied:

        (a)    Maximum Capital Expenditures.    

          (i)  Prior to the IVC and Hall Joinder Date, the Reporting Credit
Parties on a consolidated basis shall not make Capital Expenditures during the
following periods that exceed in the aggregate the amounts set forth opposite
each of such periods:

Period


--------------------------------------------------------------------------------

  Maximum Capital Expenditures per Period

--------------------------------------------------------------------------------

October 1, 2003 through December 31, 2003   $ 5,000,000 January 1, 2004 through
December 31, 2004   $ 28,500,000 January 1, 2005 through December 31, 2005   $
21,000,000 January 1, 2006 through December 31, 2006   $ 21,000,000 January 1,
2007 through December 31, 2007   $ 21,000,000

         (ii)  On and after the IVC and Hall Joinder Date, the Reporting Credit
Parties on a consolidated basis shall not make Capital Expenditures during the
following periods that exceed in the aggregate the amounts set forth opposite
each of such periods:

Period


--------------------------------------------------------------------------------

  Maximum Capital Expenditures per Period

--------------------------------------------------------------------------------

October 1, 2003 through December 31, 2003   $ 5,000,000 January 1, 2004 through
December 31, 2004   $ 34,000,000 January 1, 2005 through December 31, 2005   $
22,000,000 January 1, 2006 through December 31, 2006   $ 22,000,000 January 1,
2007 through December 31, 2007   $ 22,000,000

        (b)    Minimum Fixed Charge Coverage Ratio.    The Reporting Credit
Parties shall have on a consolidated basis at the end of each Fiscal Quarter set
forth below, a Fixed Charge Coverage Ratio for the 12-month period then ended
(or with respect to the Fiscal Quarters ending on or before June 30, 2004, the
period commencing on October 1, 2003 and ending on the last day of such Fiscal
Quarter) of not less than the following:

Fiscal Quarter Ending:


--------------------------------------------------------------------------------

  Fixed Charge Coverage Ratio:

--------------------------------------------------------------------------------

December 31, 2003   1.20:1.00 March 31, 2004   1.20:1.00 June 30, 2004  
1.00:1.00 September 30, 2004   0.80:1.00 December 31, 2004   0.70:1.00 March 31,
2005   0.70:1.00 June 30, 2005   0.80:1.00 September 30, 2005   1.00:1.00
December 31, 2005   1.20:1.00 March 31, 2006   1.20:1.00 June 30, 2006  
1.20:1.00 September 30, 2006   1.20:1.00 December 31, 2006   1.20:1.00 March 31,
2007   1.20:1.00 June 30, 2007   1.20:1.00 September 20, 2007   1.20:1.00
December 31, 2007   1.20:1.00

--------------------------------------------------------------------------------



        (c)    Minimum EBITDA.    The Reporting Credit Parties on a consolidated
basis shall have, at the end of each Fiscal Quarter set forth below, LTM EBITDA
of not less than the following:

Fiscal Quarter Ending:


--------------------------------------------------------------------------------

  EBITDA

--------------------------------------------------------------------------------

December 31, 2003   $ 46,500,000 March 31, 2004   $ 42,000,000 June 30, 2004   $
38,000,000 September 30, 2004   $ 30,000,000 December 31, 2004   $ 32,000,000
March 31, 2005   $ 34,000,000 June 30, 2005   $ 40,000,000 September 30, 2005  
$ 50,000,000 December 31, 2005   $ 50,000,000 March 31, 2006   $ 55,000,000 June
30, 2006   $ 60,000,000 September 30, 2006   $ 65,000,000 December 31, 2006   $
70,000,000 March 31, 2007   $ 70,000,000 June 30, 2007   $ 70,000,000 September
30, 2007   $ 70,000,000 December 31, 2007   $ 70,000,000

        (d)    Maximum Senior Consolidated Leverage Ratio.    The Reporting
Credit Parties, on a consolidated basis, shall have, at the end of each Fiscal
Quarter set forth below, a Senior Consolidated Leverage Ratio as of the last day
of such Fiscal Quarter and for the 12-month period then ended of not more than
the following:

1.20:1.00 for the Fiscal Quarter ending December 31, 2003
1.20:1.00 for the Fiscal Quarter ending March 31, 2004
1.20:1.00 for the Fiscal Quarter ending June 30, 2004
1.20:1.00 for the Fiscal Quarter ending September 30, 2004
1.20:1.00 for the Fiscal Quarter ending December 31, 2004
1.20:1.00 for the Fiscal Quarter ending March 31, 2005
1.20:1.00 for the Fiscal Quarter ending June 30, 2005
1.20:1.00 for the Fiscal Quarter ending September 30, 2005
1.20:1.00 for the Fiscal Quarter ending December 31, 2005
1.00:1.00 for the Fiscal Quarter ending March 31, 2006
1.00:1.00 for the Fiscal Quarter ending June 30, 2006
1.00:1.00 for the Fiscal Quarter ending September 30, 2006
1.00:1.00 for the Fiscal Quarter ending December 31, 2006
1.00:1.00 for the Fiscal Quarter ending March 31, 2007
1.00:1.00 for the Fiscal Quarter ending June 30, 2007
1.00:1.00 for the Fiscal Quarter ending September 30, 2007
1.00:1.00 for the Fiscal Quarter ending December 31, 2007

        (e)    Maximum Total Leverage Ratio.    On and after the date of the
Subordinated Bond Issuance, the Reporting Credit Parties, on a consolidated
basis, shall have, at the end of each Fiscal Quarter set forth below, a Total
Leverage Ratio as of the last day of such Fiscal Quarter and for the 12 month
period then ended of not more than the following:

4.25:1.00 for the Fiscal Quarter ending December 31, 2003
4.25:1.00 for the Fiscal Quarter ending March 31, 2004
4.50:1.00 for the Fiscal Quarter ending June 30, 2004
6.00:1.00 for the Fiscal Quarter ending September 30, 2004


F-2

--------------------------------------------------------------------------------



5.75:1.00 for the Fiscal Quarter ending December 31, 2004
5.00:1.00 for the Fiscal Quarter ending March 31, 2005
4.25:1.00 for the Fiscal Quarter ending June 30, 2005
4.25:1.00 for the Fiscal Quarter ending September 30, 2005
4.00:1.00 for the Fiscal Quarter ending December 31, 2005
3.50:1.00 for the Fiscal Quarter ending March 31, 2006
3.50:1.00 for the Fiscal Quarter ending June 30, 2006
3.50:1.00 for the Fiscal Quarter ending September 30, 2006
3.50:1.00 for the Fiscal Quarter ending December 31, 2006
3.00:1.00 for the Fiscal Quarter ending March 31, 2007
3.00:1.00 for the Fiscal Quarter ending June 30, 2007
3.00:1.00 for the Fiscal Quarter ending September 30, 2007
3.00:1.00 for the Fiscal Quarter ending December 31, 2007

        (f)    Minimum Cash.    The Credit Parties, on a consolidated basis,
shall have at all times available cash equal to at least $10,000,000 (or the
Equivalent Amount thereof).

        Unless otherwise specifically provided herein, any accounting term used
in the Agreement shall have the meaning customarily given such term in
accordance with GAAP, and all financial computations hereunder shall be computed
in accordance with GAAP consistently applied. That certain items or computations
are explicitly modified by the phrase "in accordance with GAAP" shall in no way
be construed to limit the foregoing. If any "Accounting Changes" (as defined
below) occur and such changes result in a change in the calculation of the
financial covenants, standards or terms used in the Agreement or any other Loan
Document, then the Credit Parties, Agent and Lenders agree to enter into
negotiations in order to amend such provisions of the Agreement so as to
equitably reflect such Accounting Changes with the desired result that the
criteria for evaluating the Credit Parties' financial condition shall be the
same after such Accounting Changes as if such Accounting Changes had not been
made; provided, however, that the agreement of Requisite Lenders to any required
amendments of such provisions shall be sufficient to bind all Lenders.
"Accounting Changes" means (i) changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions),
(ii) changes in accounting principles concurred in by Innovations' certified
public accountants; (iii) purchase accounting adjustments under A.P.B. 16 or 17
and EITF 88-16, and the application of the accounting principles set forth in
FASB 109, including the establishment of reserves pursuant thereto and any
subsequent reversal (in whole or in part) of such reserves; and (iv) the
reversal of any reserves established as a result of purchase accounting
adjustments. All such adjustments resulting from expenditures made subsequent to
the Closing Date (including capitalization of costs and expenses or payment of
pre-Closing Date liabilities) shall be treated as expenses in the period the
expenditures are made and deducted as part of the calculation of EBITDA in such
period. If Agent, Credit Parties and Requisite Lenders agree upon the required
amendments, then after appropriate amendments have been executed and the
underlying Accounting Change with respect thereto has been implemented, any
reference to GAAP contained in the Agreement or in any other Loan Document
shall, only to the extent of such Accounting Change, refer to GAAP, consistently
applied after giving effect to the implementation of such Accounting Change. If
Agent, Credit Parties and Requisite Lenders cannot agree upon the required
amendments within 30 days following the date of implementation of any Accounting
Change, then all Financial Statements delivered and all calculations of
financial covenants and other standards and terms in accordance with the
Agreement and the other Loan Documents shall be prepared, delivered and made
without regard to the underlying Accounting Change. For purposes of Section 8.1,
a breach of a Financial Covenant contained in this Annex F shall be deemed to
have occurred as of any date of determination by Agent or as of the last day of
any specified measurement period, regardless of when the Financial Statements
reflecting such breach are delivered to Agent.

F-3

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.2

